931 F.2d 63
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.RESOLUTION TRUST CORPORATION, in its capacity as Conservatorfor City Savings Bank, F.S.B. Plaintiff-Appellee,v.Kent L. WELSH, Cheralyn B. Welsh, Defendants-Appellants,Resolution Trust Corporation, in its capacity as Receiverfor City Federal Savings Bank, Third-party defendant.RESOLUTION TRUST CORPORATION, in its capacity as Conservatorfor City Savings Bank, F.S.B. Plaintiff-Appellee,v.Kent L. WELSH, Cheralyn B. Welsh, Defendants-Appellants.
Nos. 90-6290, 90-6291.
United States Court of Appeals, Tenth Circuit.
April 25, 1991.

Before LOGAN, JOHN P. MOORE and BALDOCK, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of these appeals.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The cases are therefore ordered submitted without oral argument.


2
In these appeals Kent L. Welsh and Cheralyn B. Welsh appeal adverse judgments entered against them in actions removed from state court by the Resolution Trust Corporation (RTC) in its capacity as receiver for City Federal Savings Bank.  City Federal Savings Bank sought to enforce certain promissory notes and foreclose mortgages executed by the Welshes.  The Welshes raised the defense of oral modifications which were supposed to have reduced the interest rates payable on their notes.  The state district court decided against the Welshes and the case was on appeal when City Federal Savings Bank became insolvent and was taken over by the RTC.  The RTC removed the cases to federal court, which treated the case on appeal as a motion for a new trial and reaffirmed the decision of the state district court.


3
After reviewing the record and the authorities cited by both parties, we cannot add significantly to the analysis of the district court.  We affirm for substantially the reasons given in the district court's Order of August 16, 1990.


4
AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3